 

Greektown Superholdings, Inc. 8k [grktn-8k_122613.htm]

 

Exhibit 10.3

 

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is dated as of December 20, 2013,
and is between Greektown Mothership LLC, a Delaware limited liability company
(the “Company”), and Athens Acquisition LLC, a Delaware limited liability
company (the “Contributor”).

 

Recitals

WHEREAS, Greektown Newco Sub, Inc. has merged with and into Greektown
Superholdings, Inc. (“Superholdings”), and immediately after such merger,
Superholdings merged with and into Greektown Holdings, L.L.C., a Michigan
limited liability company (the “Subsidiary”), with the Subsidiary surviving such
merger.

 

WHEREAS, the Contributor owns 100% of the membership interests of each of the
Subsidiary and the Company.

 

WHEREAS, the Contributor desires to contribute, transfer, assign, and deliver
100% of the membership interests of the Subsidiary (the “Subsidiary Membership
Interests”), to the Company, and the Company desires to accept the contribution
of the Subsidiary Membership Interests pursuant to the terms and conditions of
this Agreement.

 

WHEREAS, in connection with the performance of this Agreement, the Subsidiary
will issue new membership interests representing the Subsidiary Membership
Interests to the Company.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.1Transfer Terms.

 

(A)Contributor hereby transfers to the Company all of its rights, title and
interest to the Subsidiary Membership Interests.

 

(B)In connection with the execution and delivery of this Agreement, the
Subsidiary will issue new membership interests representing the Subsidiary
Membership Interests to the Company.

 

1.2Representation and Warranty of Parties.

 

Each party hereto represents and warrants to the other party that it has the
power and authority to enter into this Agreement and to effect the exchange as
contemplated hereby.

 

1.3Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof.

 

 

 



 

 

1.4Governing Law.

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to application of
conflict of laws principles.

 

1.5Amendment.

 

This Agreement may not be amended except as approved in writing by every party
hereto.

 

1.6Counterparts.

 

The parties may execute this Agreement in multiple counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one
agreement. The signatures of all of the parties need not appear on the same
counterpart, and delivery of an executed counterpart signature page by facsimile
or PDF is as effective as executing and delivering this Agreement in the
presence of the other parties to this Agreement. This Agreement is effective
upon delivery of one executed counterpart from each party to the other parties.

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Contribution Agreement as
of the date first above written.

CONTRIBUTOR:

 

ATHENS ACQUISITION LLC

 

 

By: /s/ DANIEL GILBERT

Name: Daniel Gilbert

Title: Manager

 

 

COMPANY:

 

GREEKTOWN MOTHERSHIP LLC

 

 

By: /s/ MATTHEW CULLEN

Name: Matthew Cullen

Title: President

 



 

